PeR Cueiam.
The determinative facts alleged in the petition are admitted in the Attorney General’s answer. They appear upon the face of the record proper. The judgment of imprisonment for 15 to 20 years was in excess of the maximum permitted by law for the offense charged. State v. Blackmon, 260 N.C. 352, 132 S.E. 2d 880. The judgment of imprisonment entered against the defendant at the May Term, 1958 of the Superior Court of New Hanover County is vacated and set aside. The Superior Court will cause the defendant forthwith to be brought before the court for the imposition of a sentence not to exceed a maximum of ten years. The defendant is entitled to credit for the time served, including any allowance for his good behavior.
Certiorari allowed.
Sentence vacated.
Case remanded for proper judgment.